FILED
                           NOT FOR PUBLICATION                                MAR 27 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


In re: SHAHROKH MIRESKANDARI,                    No. 13-55363
Applicant,
                                                 D.C. No. 2:12-cv-10310-DSF-E

SHAHROKH MIRESKANDARI,
Appellant (Re: Appeal in the High Court          MEMORANDUM*
of Justice Queen’s Bench Division
Administrative Court, London England,

              Petitioner - Appellant,

  v.

SOLICITORS REGULATION
AUTHORITY,

              Respondent - Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                          Submitted February 13, 2015**
                              Pasadena, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: CHRISTEN and HURWITZ, Circuit Judges, and BURGESS, District
Judge.***

      Shahrokh Mireskandari appeals the district court’s denial of his application

under 28 U.S.C. § 1782 to obtain discovery from the law firm Bird, Marella,

Boxer, Wolpert, Nessim, Drooks, & Lincenberg, P.C. about the firm’s

communications with Dr. Joseph Scoma. Mireskandari seeks the discovery for use

in an appeal of a bar disciplinary order against him in the United Kingdom.

      On February 5, 2014, Mireskandari discontinued his appeal in the United

Kingdom. Since there is no indication that the appeal will be reinstituted, there is

no longer a live controversy and Mireskandari’s discovery request is moot. See

Powell v. McCormack, 395 U.S. 486, 496 (1969) (“[A] case is moot when the

issues presented are no longer ‘live’ or the parties lack a legally cognizable interest

in the outcome.”).

      APPEAL DISMISSED AS MOOT.




        ***
             The Honorable Timothy M. Burgess, District Judge for the U.S.
District Court for the District of Alaska, sitting by designation.

                                           2